UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-1953



SHEREE MILLS,

                Plaintiff - Appellant,

          v.


NORTH CAROLINA DEPARTMENT OF TRANSPORTATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:06-cv-00097-F)


Submitted:   June 19, 2008                    Decided:   July 3, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


B. Ervin Brown, II, Winston-Salem, North Carolina, for Appellant.
Roy Cooper, North Carolina Attorney General, Alexandra M.
Hightower, Assistant Attorney General, Ebony J. Pittman, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sheree Mills appeals the district court’s orders granting

summary judgment to Defendant on her Title VII complaint and

denying her subsequent post-judgment motion for reconsideration.

On appeal, Mills argues that the court erred in denying relief on

her disparate treatment claim and in finding that she failed to

adequately allege a disparate impact claim.

            This court reviews de novo a district court’s order

granting summary judgment.    Moore Bros. v. Brown & Root, Inc., 207

F.3d 717, 722 (4th Cir. 2000).      Summary judgment is appropriate

only if, viewing the evidence in the light most favorable to the

non-moving party, there are no genuine issues of material fact in

dispute and the moving party is entitled to judgment as a matter of

law.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986);

Evans v. Technologies Applications & Serv. Co., 80 F.3d 954, 958

(4th Cir. 1996).      In order to withstand a motion for summary

judgment, the non-moving party must produce competent evidence

sufficient to reveal the existence of a genuine issue of material

fact. Greensboro Prof’l Fire Fighters Ass’n v. City of Greensboro,

64 F.3d 962, 967 (4th Cir. 1995).

            We have reviewed the record, the parties’ briefs, and the

materials submitted in the joint appendix, and find no reversible

error.     Accordingly, we affirm the district court’s orders.    We

dispense with oral argument because the facts and legal contentions


                                - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                      AFFIRMED




                              - 3 -